COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-355-CV


DAVID JOYNER                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

            FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant David Joyner is attempting to appeal from the trial court’s

denial of his pretrial motion to recuse. An interlocutory order denying a motion

to recuse is not appealable. Means v. State, 825 S.W.2d 260, 260–61 (Tex.

App.—Houston [1st Dist.] 1992, no pet.); see Apolinar v. State, 820 S.W.2d
792, 794 (Tex. Crim. App. 1991); Wright v. State, 969 S.W.2d 588, 589 (Tex.




      1
           See Tex. R. App. P. 47.4.
App.—Dallas 1998, no pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex.

App.—Fort Worth 1996, no pet.). Accordingly, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 43.2(f); McKown, 915 S.W.2d at 161.




                                              PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: January 14, 2010




                                     2